Citation Nr: 1727527	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI)
claimed as headaches, blurred vision, memory loss, and concussion


REPRESENTATION

Appellant represented by:	Yelena Duterte, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984, and from
December 2003 to March 2005.

This claim comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  During the appeal period for the November 2009 rating decision, the Veteran submitted evidence that was received in March 2010.  

The evidence included a Medical Determination Memorandum from the Department of the Army dated December 2, 2009 that included a finding that the Veteran's medical documents were reviewed under IAW AR 40-501 Chapter 3-30j (Traumatic Brain Injury) where his condition was found to be "medical unacceptable."  The medical documents were referred to the 99th RSC, DHR for administrative action.  

The February 26, 2010, memorandum detailed the Veteran's medical record and duty description.  A March 4, 2010 discharge letter from the United States Army Reserve shows his discharge was effective March 20, 2010. The RO readjudicated the claim and issued a new rating decision in March 2010.  The Veteran filed a notice of disagreement in June 2010, and a statement of the case was issued in March 2011.  The Veteran appealed to the Board in March 2011.

The Board notes, while the Veteran previously was represented by the Military Order of the Purple Heart at the outset of this appeal and was later represented by attorney Daniel C. Cummings.  The Veteran appointed Yelena Duterte as his representative in November 2016.  The Board recognizes the changes in representation.

In August 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO, a transcript of that hearing is of record.  

In December 2013, the Board remanded the issue of TBI for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran s claim. 38 C.F.R. § 3.159 (2016).  

The Veteran contends that his current residuals of traumatic brain injury (TBI, claimed as headaches, blurred vision, memory loss, and concussion) are a result of a TBI he suffered after exposure to blasts from improvised explosive devices and rocket-propelled grenades in October 2004 while deployed to Iraq during military service.

In December 2013, the Board remanded the Veteran's claim. In pertinent part, the Board directed the AOJ to "arrange for the Veteran to undergo a VA traumatic brain injury examination by an appropriate specialist physician (neurology, neurosurgery, psychiatry) with training and experience in TBI, at a VA medical facility, to assess the Veteran's asserted residuals of traumatic brain injury (TBI), claimed as headaches, blurred vision, memory loss, and concussion"

The Veteran attended a VA examination in September 2016.  However, the examination was conducted by a physician's assistant and not an appropriate specialist physician requested.  In a statement to his Congressman, the Veteran took issue with the quality of the examination afforded by the examiner and stated that she incorrectly reported several facts about his service record and refused to listen to him.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim. The most recent VA treatment information of record is dated from January 2011.  Ask the Veteran to provide a release for private treatment records and obtain any records reported.  

2. Arrange for the Veteran to undergo a VA traumatic brain injury examination by an appropriate physician (neurology, neurosurgery, psychiatry) with training and experience in TBI, at a VA medical facility, to assess the Veteran's asserted residuals of traumatic brain injury (TBI), claimed as headaches, blurred vision, memory loss, and concussion.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies for the Traumatic Brain Injury Examination, including relevant MRI, MRA, x-ray, neuropsychological, and neurobehavioral testing should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) if required, and all clinical findings should be reported in detail.

The examiner must take a complete medical history of the Veteran, to include any head injuries and associated symptoms.  (In a statement of May 2016, the Veteran reports that in October 2004, he was very close to a RPG (rocket-propelled grenade) that exploded.  He reports he was knocked to the ground and unconscious, and received shrapnel to his right upper eyelid.   Another RPG landed very close to him but did not knock him out.  For these actions he was awarded the Army Commendation Medal and the citation for this award is on page three of the Military Personnel Record received October 10, 2006.  Additional history is recorded in the hearing transcript dated in August 2011)  

The examiner must also conduct a complete examination with objective findings to determine all residuals of the TBI that occurred on active duty.  

The examiner is asked to distinguish symptoms associated with a psychiatric disorder and residuals of TBI.   If required by the examiner, a psychiatric examination should be order to assist with the following requests.   

a. The examiner must clearly identify each neurological and psychiatric diagnosis made within the context of this claim (by diagnosis) and list any and all currently manifested neurological and psychiatric diagnoses.  The Veteran filed his claim for benefits in August 2009.  

b. The examiner is advised to consider the Veteran's reported history, including prior head injuries and asserted head injuries from the IED (improvised explosive device) and or RPG blasts in October 2004 and their impact on current symptoms.  Evidence of record shows that the Veteran was evaluated by VA for mental health complaints in early 2003 prior to the October 2004 incident.  See page 316 of medical treatment records-government facility received September 5, 2006.  The examiner should also consider the physical review board evaluations the Veteran underwent when he was ultimately discharged from reserve service as medically[ly] unacceptable under the TBI chapter.

c. The examiner is also requested to address the following questions: Is it clear and unmistakable that the Veteran had a head injury (please specifically identify such by diagnosis/manifestations) prior to either period of service?  Several injuries have been self-reported.  In a September 2009 VA neurology consult the Veteran reported that he fell from a roof in the mid-1990's; we involved in a motor vehicle accident as was partially ejected through the windshield; hit on the head by a radiator whilst in the Army; and slipped on ice in Germany while in the Army.  See page 15 of Medical Treatment Records-Government Facility received on October 21, 2009.  

d. If the Veteran did have a head injury prior to either period of service, is it clear and unmistakable that such a condition was not aggravated (permanently worsened) during or as a result of, either period of military service, and particularly as the result of the incident which occurred in October 2004?
      
e. If there was an aggravation or permanent worsening of a preexisting head injury during, or as a result of either period of service, is it clear and unmistakable that the aggravation was not due to the natural progress of that condition?

f. Is it medically possible to separate the diagnoses associated with any prior TBI with those that resulted from injuries sustained in October 2004?  If so, please separate each diagnosis and indicate which accident it is associated with, and whether it is clearly and unmistakable associated with any of the prior incidents.  Rationale for any such assignments must be provided.

In all conclusions, it is essential that any examiner providing an opinion also give a complete explanation and discussion supporting that opinion.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to the need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand

4.   After the Directives above have been completed, re adjudicate the Veteran's claim in light of all pertinent  evidence to include all evidence added to the records since the last adjudication) and legal authority.

5.   If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case (SSOC), and afford them the appropriate period of time to respond thereto before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


